MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D), this                          Nov 16 2017, 6:49 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                        CLERK
                                                                      Indiana Supreme Court
purpose of establishing the defense of res judicata,                     Court of Appeals
                                                                           and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Elizabeth A. Houdek                                    Curtis T. Hill, Jr.
Indianapolis, Indiana                                  Attorney General of Indiana
                                                       George P. Sherman
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Nathan Arnold,                                             November 16, 2017

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           49A02-1706-CR-1257

        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable Linda E. Brown,
                                                           Judge
Appellee-Plaintiff.
                                                           Trial Court Cause No.
                                                           49G10-1702-CM-5763




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1706-CR-1257 | November 16, 2017      Page 1 of 4
                                          Case Summary
[1]   Appellant-Defendant Nathan Arnold was being moved in a police transport

      wagon when he began kicking a barrier, damaging it. The State charged

      Arnold with Class B misdemeanor criminal mischief and the trial court found

      him guilty as charged. Arnold contends that the State produced insufficient

      evidence to sustain his criminal mischief conviction. Because we disagree, we

      affirm.



                            Facts and Procedural History
[2]   On February 11, 2017, Marion County Sheriff’s Deputy Terrence Green was

      transporting Arnold from Eskenazi Hospital to the arrestee processing center in

      Indianapolis when Deputy Green heard a loud noise. Deputy Green turned

      around and saw Arnold kicking a barricade inside the transport wagon that

      keeps inmates separated, damaging it. On February 12, 2017, the State charged

      Arnold with Class B misdemeanor criminal mischief, and, following a bench

      trial held on May 16, 2017, the trial court found him guilty as charged and

      sentenced him to 180 days of incarceration with 140 suspended to probation.


                                Discussion and Decision
[3]   Arnold contends that the State produced insufficient evidence to sustain his

      criminal mischief conviction. When reviewing the sufficiency of evidence

      supporting a conviction, we will not reweigh the evidence or judge the

      credibility of witnesses. Staton v. State, 853 N.E.2d 470, 474 (Ind. 2006). We

      Court of Appeals of Indiana | Memorandum Decision 49A02-1706-CR-1257 | November 16, 2017   Page 2 of 4
      must look to the evidence most favorable to the conviction together with all

      reasonable inferences to be drawn from that evidence. Id. We will affirm a

      conviction if there is substantial evidence of probative value supporting each

      element of the crime from which a reasonable trier of fact could have found the

      defendant guilty beyond a reasonable doubt. Id.


[4]   In order to convict Arnold of Class B misdemeanor criminal mischief, the State

      was required to establish that he “recklessly, knowingly, or intentionally

      damage[d] or deface[d] property of another person without the other person’s

      consent[.]” Arnold argues only that the State failed to present sufficient

      evidence to sustain a finding that he damaged the transport wagon. Deputy

      Green, when asked if Arnold damaged the transport wagon, answered, “Yes.”

      Tr. Vol. II p. 5. In addition, Deputy Green testified that he saw Arnold kicking

      the barrier during transport. Arnold argues that Deputy Green’s testimony

      should have been more specific.1 Arnold, however, does not draw our attention

      to any authority that requires more specificity, and we are aware of none. As

      such, we conclude that this testimony is sufficient to support a finding that

      Arnold satisfied the damage element of criminal mischief. Arnold also notes

      that Deputy Green did not testify that he inspected the transport wagon before

      transporting Arnold, which he argues should have been necessary to establish

      that the damage was not caused by another person. Again, we are aware of no




      1
        While ultimately not necessary to our review on appeal, certainly, additional questions concerning a
      description of the damage would have been relevant and helpful in this case.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1706-CR-1257 | November 16, 2017          Page 3 of 4
      authority that would require such evidence. Deputy Green’s testimony is

      sufficient to support a reasonable inference that he witnessed Arnold causing

      visible damage to the transport wagon. Arnold’s arguments are nothing more

      than invitations to reweigh the evidence, which we will not do. See Staton, 853
N.E.2d at 474.


[5]   We affirm the judgment of the trial court.


      Robb, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1706-CR-1257 | November 16, 2017   Page 4 of 4